DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted arguments on 06/15/2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 11, 17-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 11 recites predict an arrival time point, calculate a mountable number of boards, calculate an arrival time point, calculate a component exhaustion time point, calculate a component replenishment time point, predict the arrival time point based on the unloading time point, determine an interruption, calculate an updated arrival time point, calculate an updated component exhaustion time point, and calculate an updated component replenishment time point. These cited limitations recite judicial exceptions. 
Regarding the predicting an arrival time point limitations, 0048 of the instant specification teaches “arrival predicting section 202 calculates the arrival time point…by adding, to the current time point, the work time period of the interrupted device and the conveyance time period”. Calculating and adding time is a mathematical calculation and therefore the claim, under broadest reasonable interpretation recites a mathematical concept. 
	Regarding the plurality of calculation steps, 0047-0048, 0053, 0057, 0065 among other paragraphs of the instant specification describe the calculating steps as having operations such as addition and subtraction. Under broadest reasonable interpretation, these are mathematical calculations and thus recite the judicial exception of mathematical concepts. 
	Regarding the determination of an interruption step, this limitation is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic circuitry. That is, other than reciting “the circuitry is further configured to”, nothing in the claim precludes the step from practically being performed in the mind. Mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
	The claim recites additional elements of specifying a location, mountable number of boards are mounted, and a display configured to report the component exhaustion. The specifying a location is recited at high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity. Mounting boards is broadly recited and the relationship between the calculations and the mounting control is not claimed. This element is thus a mere indication of the field of use or technological environment in which the judicial exception is performed (MPEP 2106.05(h)). The displaying of reports is recited at a high level of generality and amounts to mere outputting of data that has been calculated and is a form of post-solution insignificant extra solution activity since the outputting of data to a display does not amount to an inventive concept since it is well-understood.
	As shown above, the additional elements in the claim amount to no more than insignificant extra solution activity to apply an exception using generic circuitry. It is noted that the courts have found gathering and analyzing information using conventional techniques and displaying the result as not being sufficient to show an improvement in certain fields such as computing which the instant application falls under (MPEP 2106.05(a)). Further, broadly claiming mountable number of boards are mounted in the target device is a mere indication of the field of use or technological environment in which the judicial exception is performed and therefore does not show an improvement in the field of endeavor (MPEP 2106.05(h)). 
	Therefore, claim 11 is rejected under 35 USC 101 as being ineligible. 
Claim 20 recites similar language as claim 11 and is similarly rejected under 35 USC 101 as being ineligible.
Claims 17-19 and 21 are rejected for depending from claims 11 and 20. 
Claim 17 recites displaying an elapsed time. This is considered insignificant extra solution activity and does not add a practical application nor an inventive concept. Therefore, claim 17 is also ineligible under 35 USC 101. 
Claim 18 recites multiple component mounting devices and displaying calculated data. Broadly claiming multiple component mounting devices is a mere indication of the field of use or technological environment in which the judicial exception is performed and therefore is not a practical application and also does not show an improvement in the field of endeavor (MPEP 2106.05(h)). Displaying data is considered insignificant extra solution activity and does not add a practical application nor an inventive concept. Therefore, claim 18 is also ineligible under 35 USC 101.
Claim 19 recites a device notification section that reports a calculated time point. Displaying data is considered insignificant extra solution activity and does not add a practical application nor an inventive concept. Therefore, claim 19 is also ineligible under 35 USC 101.
Claim 21 recites displaying calculated data. Displaying data is considered insignificant extra solution activity and does not add a practical application nor an inventive concept. Therefore, claim 19 is also ineligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 2 of the remarks that the limitation “a display configured to report…” cannot practically be performed in the mind. However, the rejection does not state that this limitation is a concept that is capable of being performed in the mind. 
Applicant then argues that the claimed invention improves upon the technological process of mounting electronic components supplied from a supply device onto a board. Applicant points to specific paragraphs of the instant specification which describe the calculations being performed as showing an improvement to the technology field. These paragraphs state that the exhaustion can be “predicted with high accuracy” and can help the operator to “efficiently perform the replenishment work” (0050 0056). 0057 explains that the display, allows for the operator to efficiently perform the replenishment work. 
However, the MPEP states that the “judicial exception alone cannot provide the improvement” (MPEP 2106.05(a)). 
The display in the claim is recited at a high level of generality, i.e., as a generic display performing a generic display function of displaying data. This generic display limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Furthermore, the courts have determined that claimed user interfaces which simply provide a user with more information to facilitate a task improved the operation process but do not improve computer or technology and thus are not considered practical applications (2106.05(a) II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD). Examples that the courts have indicated may not be sufficient to show an improvement to technology include, gathering and analyzing information using conventional techniques and displaying the result and delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality (2106.05(a) II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD).
Claim 20 recites similar language as claim 11 and is similarly rejected under 35 USC 101 as being ineligible.
Claims 17-19 and 21 are rejected for depending from claims 11 and 20. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116